Citation Nr: 1307400	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-06 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than February 12, 2010, for the award of a 20 percent rating for left lower extremity peripheral neuropathy associated with lumbar spine degenerative disc and joint disease.

2.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc and joint disease, prior to October 21, 2010, and a rating in excess of 20 percent since October 21, 2010, on a schedular basis.

3.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc and joint disease, prior to October 21, 2010, and a rating in excess of 20 percent since October 21, 2010, on an extraschedular basis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1977. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veteran's Law Judge in November 2012.  A copy of the transcript is of record. 

The issues of entitlement to an increased rating for lumbar spine degenerative disc and joint disease, on an extraschedular basis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  It was not factually ascertainable that the Veteran's service-connected left lower extremity peripheral neuropathy associated with lumbar spine degenerative disc and joint disease was manifested by moderate incomplete paralysis of the sciatic nerve prior to February 12, 2010.

2.  Throughout the rating period on appeal, the Veteran's low back disability has been manifested by a functional limitation of forward flexion of the thoracolumbar spine comparable to 30 degrees or less; incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months, requiring hospitalization or bedrest as prescribed by a physician are not shown, nor is ankylosis or neurological symptoms sufficient to warrant a separate rating for the right lower extremity demonstrated.  

3.  Prior to February 12, 2010, the Veteran's left lower extremity peripheral neuropathy associated with lumbar spine degenerative disc and joint disease was manifested by no more than incomplete, mild paralysis of the sciatic nerve; Since February 12, 2010, the Veteran's left lower extremity peripheral neuropathy associated with lumbar spine degenerative disc and joint disease is manifested by no more than incomplete, moderate paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 12, 2010, for the award of a 20 percent rating for left lower extremity peripheral neuropathy associated with lumbar spine degenerative disc and joint disease have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

2.  Throughout the period on appeal, a rating of 40 percent, but no higher, is warranted for lumbar spine degenerative disc and joint disease.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5242-5243 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 (lumbar spine) that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, in the same March 2008 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  The Veteran also submitted personal statements in support of his appeal.  No outstanding evidence has been identified that has not been obtained.

The Board notes that following the Veteran's most recent October 2011 Supplemental Statement of the Case (SSOC) additional records were associated with the Veteran's virtual claims file.  The Veteran, through his representative, has explicitly indicated he is waiving RO consideration of additional documents.  There is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question. 

Next, the Veteran was afforded VA examinations in October 2008, August 2010, October 2010, and January 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's lumbar spine since the January 2012 VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issues on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also provided an opportunity to set forth his contentions during the November 2012 hearing before the undersigned Veteran's Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the November 2012 BVA hearing, the VLJ enumerated the issues on appeal.  Information was also solicited regarding the severity of his lumbar spine, and information as to why the Veteran believes he is entitled to an earlier effective date for the award of a 20 percent rating for left lower extremity peripheral neuropathy associated with lumbar spine degenerative disc and joint disease.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" was also fully explained.  See Bryant, 23 Vet. App. at 497.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date

In essence, the Veteran contends that he is entitled to an effective date earlier than February 12, 2010, for the award of a 20 percent rating for left lower extremity peripheral neuropathy associated with lumbar spine degenerative disc and joint disease.

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012).

Specifically, with regard to claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2012).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2012).

Under Diagnostic Code 8520, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2012).

After a review of the record, the Board finds that an effective date earlier than February 12, 2010, for the award of a 20 percent rating for left lower extremity peripheral neuropathy associated with lumbar spine degenerative disc and joint disease is not warranted.

Initially, the Board notes that the Veteran did not disagree with the September 2, 2003 effective date of the grant of service connection for peripheral neuropathy of the left lower extremity assigned by the RO in a January 2004 rating decision.  Thus, given the finality of the January 2004 rating decision, the effective date of the award of a 20 percent rating for his peripheral neuropathy of the left lower extremity can be no earlier than this date, the date of service connection.  Here, the Board observes that, contrary to his assertions, an earlier effective date is not warranted.

In a February 2011 rating decision, the RO increased the rating for left lower extremity peripheral neuropathy to 20 percent effective February 12, 2010, noting this as the date of the Veteran's increased rating claim.  The February 12, 2010, correspondence reflects the Veteran's assertions that he had worsening back pain radiating down his left leg.  Similar assertions are also contained in an October 2009 VA treatment record and at his October 2008 VA examination.  

Regardless of when the Veteran filed his increased rating claim, the Board finds that an effective date earlier than February 12, 2010, is not warranted.  As indicated above, the effective date of an award of compensation based on a claim for increase will be the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, the Board finds that the date entitlement arose is the later date, and that date is that of the October 21, 2010, VA examination report showing that the Veteran had reduced deep tendon reflexes and mild decreased pinprick in his left great toe.  Although similar findings are noted in a March 2009 treatment record, this appears to be an aberration, as neurological testing in May 2009 reflected normal neurological testing despite complaints of numbness.  As such, the Board finds that the criteria for a 20 percent rating under DC 8520, reflecting moderate symptoms, were met as early as October 21, 2010.  Thus, it was not factually ascertainable that the Veteran's service-connected left lower extremity peripheral neuropathy was manifested by moderate incomplete paralysis of the sciatic nerve prior to October 21, 2010, let alone the February 12, 2010, date of claim acknowledged by the RO.  Thus, in this case, the Veteran has actually been awarded an earlier effective date than warranted by the facts of the case.

In sum, an effective date earlier than February 12, 2010, for the award of a 20 percent rating for left lower extremity peripheral neuropathy associated with lumbar spine degenerative disc and joint disease is not warranted.  In reaching this conclusion, the Board has considered the applicability of benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012). 

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2012).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA General Counsel opinion has also held that DC 5293, intervertebral disc syndrome, involved loss of range of motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

The Veteran's service-connected lumbar spine degenerative disc and joint disease has been evaluated under Diagnostic Code (DC) 5242-5243 is rated 10 percent prior to October 21, 2010, and rated 20 percent since October 21, 2010, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5242-5243 (2012). 

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
 
Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5242-5243 (2012).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

As noted above, in order to warrant a 40 percent disability rating under the criteria for rating disabilities of the spine, the evidence would need to show that the Veteran's forward flexion of his lumbar spine is limited to 30 degrees or less, or that the Veteran had favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  The Board finds that the evidence of record is in relative equipoise as to whether the Veteran's low back disability meets the criteria for a 40 percent disability rating during the entire period on appeal.

At his October 2008 VA examination the Veteran demonstrated 73 degrees of forward flexion, however the VA examiner noted that there would be additional 23 degrees of loss of flexion, mainly due to pain and some impaired endurance.  At a March 2009 VA treatment visit the Veteran only had flexion to about 20 degrees.  A May 2009 VA treatment record noted flexion of only 30 degrees.  At his August 2010 VA examination the Veteran exhibited 70 degrees of flexion.  At an October 2010 VA examination the Veteran exhibited 70 degrees of flexion without pain and 80 degrees with pain.  At a January 2012 VA examination the Veteran demonstrated 40 degrees of flexion.  However, after repeat testing, the Veteran was only able to demonstrate 30 degrees of flexion.  A February 2012 VA treatment record on the Virtual VA reflected flexion to 20 degrees. 

Although there are various treatment records which reflect the Veteran's flexion was greater than 30 degrees, there are more than 1 or 2 isolated instances where his forward flexion is consistent with a 40 percent disability rating.  After considering all the evidence of record, although intermittent improvements of the Veteran's flexion are noted, the Board finds that the evidence is at least in relative equipoise to warrant a 40 percent disability rating.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

While the Veteran has met the criteria for a 40 percent disability rating during the period on appeal, he does not meet the criteria for a rating in excess of that amount. As noted above, under the general formula for rating disabilities of the spine, a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  However, there is no evidence of ankylosis in the Veteran's lumbar spine during the period on appeal.  

With regard to a rating under the criteria considering incapacitating episodes, the Board notes that IVDS having a total duration of at least 6 weeks in the past 12 months warrants a 60 percent disability rating.  However, there is no evidence that the Veteran was prescribed bed rest for at least 6 weeks.  The Veteran testified at his November 2012 BVA hearing that he was incapacitated about 7 or 8 times in a year.  Nevertheless, VA examination reports reflect contradicting findings.  The Veteran reported at his October 2008, August 2010 and October 2010 VA examinations that he had not experienced incapacitating episodes requiring physician ordered bedrest within the past 12 months.  As such, a higher disability rating is not warranted on the basis of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

As noted above, Note (1) of the general rating formula instructs the rater to separately evaluate any associated objective neurologic abnormalities under an appropriate Diagnostic Code.  In this vein, it is noted that during the period on appeal, the Veteran has been assigned a separate 10 percent evaluation for left lower extremity peripheral neuropathy associated with his lumbar spine prior to February 12, 2010, and a 20 percent rating since February 12, 2010, pursuant to 38 C.F.R. § 4.124a, DC 8520.  As noted above, the Veteran's ratings for his service-connected left lower extremity peripheral neuropathy remain staged as an earlier effective date for the award of a 20 percent rating has been denied. 

Diagnostic Code 8520, which governs disabilities of the sciatic nerve, provides for a 10 percent rating for incomplete paralysis of the sciatic nerve that is mild, a 20 percent rating for a moderate disability, a 40 percent rating for a moderately severe disability, and a 60 percent rating for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).  An 80 percent rating is authorized for complete paralysis of the sciatic nerve, evidenced by foot dangles and drops, no active movement possible of muscles below the knees, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).

The rating schedule does not define the terms 'mild,' 'moderate,' or 'severe' as used in this diagnostic code.  However, when the involvement is only a sensory deficit, the rating should be considered 'mild,' or at most, 'moderate' in degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2012).  The maximum rating to be assigned for neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, should be that for 'moderate' incomplete paralysis.  38 C.F.R. § 4.124 (2012).

After reviewing the evidence of record, the Board finds that, overall, the evidence does not support findings that the Veteran's service-connected radiculopathies of the left lower extremity warrant an evaluation in excess of 10 percent prior to February 12, 2010, or an evaluation in excess of 20 percent since February 12, 2012. 

An October 2008 VA examination report noted slightly reduced knee jerks and ankle jerks.  Sensory examination showed some decreased sensation to pinprick on the left L5-S1 dermatomal distribution.  The Veteran was diagnosed with left leg sciatica.  A March 2009 VA treatment record noted normal deep tendon reflexes and some difficulty getting a right patellar reflex.  A May 2009 VA treatment record reflected normal strength on the right lower extremity, with 4/5 on the left. Deep tendon reflexes were normal, although sensation was decreased to sharp and dull in the left leg.  Another May 2009 VA treatment record noted 5/5 motor strength and normal deep tendon reflexes in the bilateral lower extremities.  Sensation was intact throughout. 

Upon VA examination in August 2010, sensation in the bilateral lower extremities was normal to vibration, temperature, and touch except for decreased touch sensation over the left great toe.  Muscle strength in the bilateral lower extremities was 5/5 in all muscle groups with no atrophy.  Deep tendon reflexes were normal.  At an October 2010 VA examination deep tendon reflexes were reduced in the patella and Achilles tendons bilaterally.  Sensation was intact to pinprick and light touch throughout the lower extremities except for a mild decreased in pinprick to the left great toe.  Strength was normal.  The VA examiner noted that there was evidence of left L5 sensory radiculopathy on exam with positive left straight leg raise, a decrease sensory testing, but normal motor exam.  There was no evidence of right lumbosacral radiculopathy or peripheral neuropathy. 

A January 2012 VA examination reflected slightly reduced strength in left knee extension, left ankle plantar flexion, left ankle dorsiflexion and left great toe extension.  Strength testing in the right lower extremity was normal.  No muscle atrophy was present.  Deep tendon reflex testing was hypoactive in the right and left knees, and ankles.  Sensory examination of the right lower extremity was normal, while decreased in the left lower extremity.  The VA examination reflected that the Veteran has moderate radiculopathy of the left lower extremity.  Significantly, right lower extremity radiculopathy was not diagnosed.  An April 2012 EMG study reflected no electrodiagnostic evidence of an acute, subacute, or chronic left lumbosacral radiculopathy.  Although it was suspicious for a mild sensory axonal peripheral neuropathy.   

The January 2012 VA examination noted the Veteran's reports of history of a small amount of stool leakage following bowel movements which began after starting treatment with Gabapentin which was later discontinued but the problem persists.  The Veteran reported no prior history of stool leakage.  Based on a review of the Veteran's record, the VA examiner opined that the occurrence of stool leakage does not appear to be related to a bowel pathologic reflex condition associated with a back disability.

The findings noted above are most consistent with mild incomplete paralysis of the sciatic nerve prior to February 12, 2010 and with moderate incomplete paralysis of the sciatic nerve since February 12, 2010.  Additionally, the evidence above does not support a separate rating based on neurological impairment for the right lower extremity.  Moreover, although the Veteran complained of bowel problems, the January 2012 VA examiner determined that these were not related to his service-connected lumbar spine disability.  There are no contradictory opinions of record.  Additionally, no bladder or sexual dysfunction impairments associated with his lumbar spine degenerative disc and joint disease were diagnosed.

The Board has considered the Veteran's statements regarding increased symptomatology.  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his lumbar spine; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's assessment of the severity of his disability.  Thus, evidence of increased lumbar spine symptomatology has not been established, either through medical or lay evidence. 

In conclusion, the Board finds that the Veteran's disability picture for his lumbar spine degenerative disc and joint disease is most nearly approximated by a 40 percent evaluation.  Further, the Board finds that the clinical evidence, as detailed above, does not show distinct time periods exhibiting symptoms warranting staged evaluations.  Moreover, the 10 percent rating, prior to February 12, 2010, and 20 percent rating, since February 12, 2010, for his left lower extremity peripheral neuropathy appropriately reflects his neurological impairments caused by his service-connected lumbar spine disability.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An effective date earlier than February 12, 2010, for the award of a 20 percent rating for left lower extremity peripheral neuropathy associated with lumbar spine degenerative disc and joint disease is denied.

A disability rating of 40 percent for lumbar spine degenerative disc and joint disease, is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

TDIU-  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran testified at his November 2012 BVA Hearing that he had retired a little earlier due to his back disability.  See BVA Hearing Transcript (T.) at 12.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

However, the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  He should also be provided with the appropriate VA examination to address this issue.

Further, the Board has determined that the adjudication of the Veteran's claim for entitlement to an increased rating for his lumbar spine degenerative disc and joint disease on an extraschedular basis must be deferred pending development for the matter of entitlement to a TDIU, as information gleaned from that development may be relevant to the extraschedular portion of the Veteran's increased rating claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.

2.  Contact the Veteran and afford him the opportunity to identify names of all VA and non-VA health care providers or submit any additional pertinent evidence in support of his claim of TDIU. If these records are unavailable, document this in the claims file.

3.  The Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal (entitlement to a TDIU and entitlement an increased rating for his lumbar spine degenerative disc and joint disease on an extraschedular basis) with consideration of all applicable laws and regulations, to include whether any of the matters should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) and/or 38 C.F.R. § 3.321(b)(1).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


